Citation Nr: 1343056	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism.  

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD), for the period prior to March 20, 2009.  

3.  Entitlement to a rating in excess of 30 percent for GERD, for the period from March 20, 2009.

4.  Entitlement to an initial disability rating in excess of 10 percent for left ankle arthritis, for the period prior to October 13, 2009.  

5.  Entitlement to a rating in excess of 20 percent for left ankle arthritis, for the period from October 13, 2009.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to June 2006.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted service connection and assigned initial 10 percent ratings each for hypothyroidism, GERD, and left ankle arthritis.  Subsequently, jurisdiction over the appeal was transferred to the RO in Des Moines, Iowa.  

In March 2009, the Veteran and his wife testified before the undersigned during a video conference Board hearing.  A transcript of the hearing has been associated with the claims file.  

During the course of this appeal, a November 2009 rating action increased the disability rating for the Veteran's service-connected GERD from 10 percent to 30 percent, effective March 20, 2009, and increased the disability rating for his service-connected left ankle disorder from 10 percent to 20 percent, effective October 13, 2009.  

The Board notes that VA treatment records dated in February 2010 have been added to the claims file, and additional VA treatment records were associated with the Veteran's Virtual VA eFolder in March 2012 and in December 2013, after the last Supplemental Statement of the Case was issued in this matter in January 2010.  All these medical records were submitted without the Veteran or his representative providing a waiver of initial RO consideration of the submitted evidence, some of which appears pertinent to the disabilities currently on appeal.  It also appears that most of these records have not been reviewed by the agency of original jurisdiction.  Therefore, the Board will remand this additional evidence in accordance with the instructions below.  See 38 C.F.R. § 20.1304(c) (2012).  

At the time of the July 2009 remand, service connection for sleep apnea and entitlement to an initial rating in excess of 10 percent for hypertension were also on appeal.  The Board notes that service connection for sleep apnea was subsequently granted in a January 2010 rating decision.  The Veteran's claim for a higher rating for hypertension also was remanded for the issuance of a Statement of the Case, which the Board notes was done in June 2010.  However, there is no indication in the claims file or on the Virtual VA eFolder that the Veteran ever perfected his appeal of this issue by filing a timely VA Form 9, Substantive Appeal.  Therefore, these two issues are not the subject of this remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the claims remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

The Board notes that the Veteran was last examined for his disabilities currently on appeal in October 2009, more than four years ago.  There is no indication in the record why these issues were not returned to the Board for adjudication after the Supplemental Statement of the Case was issued in January 2010.  As was noted in the July 2009 remand, where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect, 38 C.F.R. § 3.327(a) (2012), as an inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417 (1995).  

In this case, the Board finds that the duty to assist requires that the Veteran be afforded current VA endocrine, gastrointestinal, and orthopedic examinations to determine the current extent and severity of his service-connected hypothyroid, GERD, and left ankle disabilities.  Under the circumstances, the Board finds that this case must be remanded to the RO/AMC to obtain these new examinations to resolve the higher rating issues on appeal.  

The Veteran is advised that failure to report for any scheduled VA examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination, the RO/AMC should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.  

The Board also notes that the claims file contains no VA clinical records dated after February 2010.  Further, as noted in the Introduction above, neither the Veteran nor his representative have waived initial RO consideration of possibly pertinent VA treatment records found in the claims file or in his Virtual VA electronic file subsequent to the issuance of the January 2010 Statement of the Case.  See 38 C.F.R. § 20.1304(c) (2012) (noting that newly-submitted evidence submitted to the Board must be referred to the agency of original jurisdiction for review unless waived by the appellant or his representative).  

Therefore, any additional VA treatment records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for his hypothyroidism, GERD, and left ankle disorders.  The RO/AMC shall then attempt to obtain and associate with the claims file or the Veteran's eFolder any records identified by the Veteran that are not already associated with his file, in particular any outstanding VA treatment records from the Omaha VAMC, since February 2010.  All attempts to procure records should be documented in the file.  

2.  After all available records and/or responses have been received, the RO/AMC should arrange for the Veteran to undergo appropriate VA endocrine, gastrointestinal, and orthopedic examinations to determine the extent and severity of his hypothyroidism, GERD, and left ankle disabilities.  The entire claims file must be made available to each examiner designated to examine the Veteran, and examination reports should include discussion of his documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

(A) The endocrine examiner should report all clinical findings pertaining to hypothyroidism, to include whether continuous medication is required for control, and whether there is fatigability, constipation, mental sluggishness or disturbance (dementia, slowing of thought, depression), muscular weakness, weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), or sleepiness.  

(B) The gastrointestinal examiner should report all clinical findings pertaining to GERD, to include (a) whether there is dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain; and (b) whether there are symptoms of pain, vomiting, material weight loss, hematemesis, melena, or moderate anemia.  He or she should also comment as to (a) whether there is persistently recurrent epigastric distress that is productive of considerable impairment of health, or (b) whether there are symptom combinations that are productive of severe impairment of health.  

(C) The orthopedic examiner should report all clinical findings pertaining to the left ankle, including range of motion studies of the ankle expressed in degrees, and whether there is loss of use of the left foot.  The examiner should specifically comment as to whether the Veteran has limited left ankle motion that is moderate or marked, and whether there is ankle ankylosis.  If any ankylosis is demonstrated, the examiner should specify whether it is in plantar flexion, less than 30 degrees; in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees; or in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner also should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left ankle due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

3.  The RO/AMC shall then readjudicate the Veteran's claims herein remanded for further development.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


